Citation Nr: 1022632	
Decision Date: 06/18/10    Archive Date: 06/24/10

DOCKET NO.  08-30 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel




INTRODUCTION

The Veteran served on active duty from June 1974 to July 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.

The Veteran's claim was originally styled by the RO as a 
claim for entitlement to service connection for depression 
and anxiety.  However, upon review of the claims folder, the 
Veteran has received several psychiatric diagnoses.  In 
addition, VA and Social Security Administration medical 
records contain reports where the Veteran claimed to have 
PTSD related to combat experiences in service.  In light of 
the overall status of the record the Board finds the issue, 
as listed, is representative of the Veteran's claim.  See 
Clemons v. Shinseki, 23 Vet. App. 1 (2009).


FINDINGS OF FACT

1.  The Veteran's currently diagnosed psychiatric disorders, 
to include depression and anxiety, were first identified many 
years after service and are not shown to be related to his 
military service.

2.  The Veteran does not have PTSD.


CONCLUSION OF LAW

The Veteran does not have an acquired psychiatric disorder, 
to include PTSD that is the result of disease or injury 
incurred in or aggravated during active military service.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The Veteran served on active duty from June 1974 to July 
1976.  His DD 214 reflects that his military occupational 
specialty (MOS) was as a motor transport operator.  The DD 
214 reflects that he attended training for his MOS for 7 
weeks in 1974.  The DD 214 also shows that the Veteran had 7 
months and 18 days of foreign service.  His only two 
decorations consisted of a National Defense Service Medal 
(NDSM) and a Marksman medal for the M16.  Finally, the 
Veteran received a Under Honorable Conditions Discharge.

The Veteran's service treatment records (STRs) reflect that 
his foreign service was in Germany.  As noted on his DD 214, 
his last duty assignment was with Company A of the 10th 
Engineer Battalion in Europe.  This same unit assignment is 
noted on the Veteran's discharge physical examination of June 
1976, an examination that was performed in Germany.

The STRs contain no evidence of any complaints of psychiatric 
symptoms and no diagnosis of a psychiatric disorder.  The 
Veteran had a mental status evaluation as part of his 
discharge processing in June 1976.  The evaluation report 
found no evidence of a psychiatric disorder and, in fact, 
found that the Veteran met Army retention standards. 

Evidence in the claims folder reflects that the Veteran 
applied for, and received, VA education benefits from 1976 to 
1980.  The Veteran completed a number of VA forms wherein he 
reported his military service.  The Veteran listed only his 
period of active duty as noted above.

The Veteran submitted a claim for nonservice-connected 
disability pension benefits in March 1988.  He had been 
involved in a serious motorcycle accident and suffered a 
number of broken bones.  VA records for the period from March 
1988 to August 1988 documented treatment for the Veteran's 
injuries.  There was no evidence of any psychiatric 
complaints, symptoms, or diagnoses.

The Veteran suffered serious injuries in a second accident in 
February 2005.  He again sought entitlement to nonservice-
connected disability pension benefits.  He listed the 
disabilities that kept him from working as a broken neck (C-
7), crushed left ankle, broken shin bone, diabetes, high 
blood pressure, and depression.

VA treatment records for the period from February 2005 to May 
2005 note depression and/or anxiety by way of past medical 
history without further discussion.

The Veteran was afforded a general medical examination in 
regard to his pension claim in July 2005.  The Veteran noted 
his two years of active service but also told the examiner 
that he had served 10 years in the Army National Guard.  The 
Veteran said that he served in Germany.  He was currently 
employed.  The Veteran said he had had depression since 1999.  
He also told the examiner that he had had anxiety and anger 
in 1976 when he started to have problems with that in 
service.  The examiner provided diagnoses of depression, 
anxiety, and anger disorder without any further discussion of 
those diagnoses.

The Veteran was also afforded a VA psychiatric examination as 
part of his pension claim development in July 2005.  The 
Veteran reported his military service as from June 1974 to 
July 1976.  He said he served as a motor transport operator 
and infantryman.  He said he received the Good Conduct Medal, 
in addition to his NDSM.  He denied any combat experience.  
He said he used hash and drank beer while stationed in 
Germany.  His history of accidents was noted.  The Veteran 
said that he had a "short fuse" and was easily irritated.  
He said he had been assaultive toward others.  He reported 
that he had begun treatment for depression four years 
earlier.

The Veteran said he was usually grumpy and complained of 
depression and anxiety that he said began many years ago.  He 
said he had had difficulty coping with life stresses and 
others since he got out of the military.  He reported being 
extremely irritable, trouble sleeping, restlessness, muscle 
tension, appetite fluctuation, racing thoughts, poor 
concentration, and some difficulty in enjoying pleasurable 
activities.  He said he had excessive feelings of guilt and 
drank to numb his feeling of guilt.  The examiner provided 
Axis I diagnoses of major depression, chronic and recurrent, 
anxiety disorder, not otherwise specified (NOS), and alcohol 
abuse versus dependence.  

The Veteran's claim for pension benefits was denied because 
he was still employed.

The Veteran submitted his current claim for service 
connection in May 2007.  He said he was seeking entitlement 
to service connection for depression and anxiety.  He said he 
was diagnosed with the disorders at the VA medical center 
(VAMC) and that they were caused by the military.

VA treatment records for the period from September 2006 to 
August 2007 were associated with the claims folder.  The 
records included the results of a psychological assessment 
from September 7, 2006.  The examiner noted that the 
evaluation was done to rule out a diagnosis of PTSD.  The 
Veteran's Minnesota Multiphasic Personality Inventory (MMPI-
2) profile was deemed invalid due to elevations on all scales 
of exaggeration and malingering.  The examiner said that the 
results of the Fake Bad Scale (FBS) showed that he had a 
score of 28.  It was noted that the suggested cut-off score 
to detect malingering was 24 for males in general and 21 for 
males malingering PTSD symptoms.  The report went on to note 
that the Veteran may possibly be experiencing psychiatric 
symptomatology, but endorsed items associated with symptoms 
in an exaggerated manner that he presented himself in a 
negative light.  The examiner said that data from a clinical 
interview must be used to formulate clinical diagnoses.

The examiner provided Axis I diagnoses of depression 
disorder, NOS, alcohol dependence, prior history of 
malingering.  He also provided an Axis II diagnosis of 
antisocial personality traits versus disorder.   

A psychiatry clinic outpatient entry, also dated September 7, 
2006, reported that the Veteran was discharged from 
outpatient psychiatric care.  The Veteran was reported to 
have been admitted for such treatment in July 2006.  He had 
sought treatment for PTSD but the testing showed he did not 
have a diagnosis but stated the Veteran had a high level of 
malingering.  The diagnostic formulation listed Axis I 
diagnoses of depression, NOS, rule out major depressive 
disorder (MDD) versus bipolar disorder, anxiety, NOS (rule 
out PTSD Vietnam), opioid and benzodiazepine dependent, and 
caffeine intoxication.  There was an Axis II diagnosis of 
rule out personality disorder (Cluster A, B, C).

A primary care note from January 17, 2007, said that the 
Veteran had a "positive" PTSD screen.  A review of the 
entry shows that the screening consisted of a question of 
whether the person had ever had any experience that was so 
frightening, horrible, or upsetting that, in the past month, 
they had nightmares or thought about it, or tried hard not to 
think about it, avoid situations that reminded you about it, 
were constantly on guard, watchful, or easily startled, or 
felt numb or detached from others, activities, or their 
surroundings.  As the Veteran had said "yes" to the 
questions, his screen was positive.  It is of importance that 
the screening does not ask the individual anything about the 
event, what it was, when it occurred, and most importantly 
since this involves veterans, whether the event(s) occurred 
in service.

The RO wrote to the Veteran and advised him of evidence he 
could submit in support of his claim or identify evidence VA 
could obtain on his behalf in August 2007.  He responded that 
he had nothing further to submit in September 2007.

The RO denied his claim for service connection in October 
2007.  The rating noted that there was no evidence of an 
acquired psychiatric disorder in service.  The current 
medical evidence of record did not relate any diagnosed 
disorder to the Veteran's military service.  

The Veteran was notified of the rating action in October 
2007.  He submitted a statement wherein he said he had no 
other information or evidence to give to VA and asked that 
his claim be decided as soon as possible in December 2007.  
This was his notice of disagreement (NOD).

Additional VA records, for the period from July 2007 to July 
2008 were associated with the claims folder.  The Veteran had 
anxiety disorder, NOS, and depressive disorder, not elsewhere 
classified (NEC) listed as active problems.  However, there 
were no treatment entries.

The RO issued a statement of the case (SOC) that assessed the 
evidence of record and continued the denial of the Veteran's 
claim in September 2008.  The Veteran perfected his appeal in 
September 2008.  He said he wanted to continue his appeal to 
the Board.  

The Board notes that, as of the date of the appeal, the 
Veteran had not presented any evidence in support of his 
claim.  He had not provided any statement as to why he 
believed he had a psychiatric disorder that was related to 
service.  

The RO reviewed a Social Security Administration (SSA) 
database in October 2008.  The SSA had denied the Veteran's 
application for SSA disability benefits.  SSA records were 
obtained on CD-ROM.  They show that the Veteran reported that 
he was disabled from PTSD, depression, anxiety, limited neck 
mobility, and leg and ankle problems.  The Veteran's claim 
was initially denied in March 2008, and again, after 
reconsideration, in May 2008.  The SSA determined that the 
Veteran was capable of employment, even if not his past 
employment.  

The SSA records included 282 pages of VA treatment records 
for the period from August 2002 to April 2008.  The VA 
records show that the Veteran was prescribed medication in 
August 2002 for depression, NEC, and anxiety disorder, NOS.  
This was the earliest evidence of any treatment for a 
psychiatric disorder.  This is in general agreement with the 
history provided by the Veteran at his psychiatric 
examination in July 2005 when he said he had been treated for 
four years.  

Included in the records are psychiatric therapy entries 
beginning in May 2006.  There are no references to the 
Veteran's military service at that time.  The Veteran was 
noted to have lost his job in an entry from June 2006 and was 
filing for disability.  There is an extensive psychiatry 
initial intake evaluation note from July 6, 2006.  The entry 
said the assessment was compiled from a number of sources, to 
include a patient interview, patient-completed questionnaire 
and/or review of patient data in the DHCP system and/medical 
record.  The Veteran was said to be initially seen in April 
2006.   He had a complaint of depression and anxiety for 
about 10 years.  He reported he had been fired from his job 
in the last week.  He also said he had always had trouble 
with his mood, irritable, insomnia, and trouble dealing with 
people.  He reported treatment with Zoloft for several years.  
The provisional diagnoses were depressive disorder and 
recurrent generalized anxiety disorder (GAD).  

The Veteran's history included a self-reported suicide 
attempt in 1987 [1988] when the Veteran ran his motorcycle 
into a telephone pole.  His mother had died.  He had gotten 
drunk and purposely hit the telephone pole with his 
motorcycle.  The Veteran's physical problems were noted, 
especially those related to injuries suffered in his two 
crashes.  

The Veteran reported a military history of serving in 
Cambodia at age 17.  He said that he served in the Army from 
June 1974 to July 1976.  He said he served with the 82nd 
Airborne Division.  His primary duties were as a sniper and 
truck drive.  He reported combat experience in Cambodia from 
December 1974 to June 1975.  The Veteran reported having 
nightmares of his first kill.  He said he was involved in 
"Black Ops" and that there would not be a record.  He said 
he was taught to kill and that he had killed 3 people as a 
sniper and another 6-7 with his bare hands.  

The diagnostic formulation at that time was depression, NOS, 
rule out major depressive disorder (MDD) versus bipolar 
disorder, anxiety, NOS (rule out PTSD Vietnam), opioid and 
benzodiazepine dependent, and caffeine intoxication for Axis 
I.  There was an Axis II diagnosis of rule out personality 
disorder (Cluster A, B, C).

The Veteran underwent a psychology initial evaluation on 
August 10, 2006.  The Veteran reported a variety of 
psychiatric symptoms such as anger outbursts, psychotic 
experiences, depression, continuing anxiety from combat 
experiences, and attentional/concentration difficulties 
during his school years.  He reported he applied for SSA 
benefits and was denied and was now applying for VA benefits.  

The Veteran again reported his service from 1974 to 1976 and 
his unit as the 82nd Airborne.  He said he was a sniper that 
was trained for, and participated in, covert operations in 
Cambodia during 1974-75.  He said he engaged in sniper 
attacks against high ranking Khmer Rouge officials.  The 
Veteran said he completed his sniper training within 6 months 
of his induction.  He also said there would be no records of 
this as if it never happened.  The examiner said they did not 
have access to the Veteran's DD 214 or verification of his 
military service.  The Veteran reported that he had two kills 
by 17 1/2 but he was court-martialed because he refused to kill 
a family.  He also said he took fire on both of his kills but 
was able to escape without injury.  The Veteran said that no 
record of his court-martial existed.  He said that, after his 
court-martial, he was sent to Germany to drive trucks.  

The examiner noted the history of the Veteran's two 
motorcycle accidents and the number of injuries from those 
accidents.  The psychological tests that were addressed in an 
entry from September 7, 2006, were administered as part of 
this initial evaluation.  The test results were noted, as 
cited above, indicating the results were invalid.  No 
diagnosis of PTSD was made and no psychiatric diagnosis was 
related to the Veteran's military service.  

The SSA records also include a psychological evaluation by R. 
A. Schmutte, Psy, D. in February 2008.  The examiner noted 
that the Veteran's SSA file showed he was seeking disability 
benefits for PTSD, depression, anxiety, limited neck 
mobility, and leg and ankle problems.  The examiner recorded 
a long response from the Veteran in response to her question 
as to why he was seeking disability.  The Veteran's response 
focused in detail on his physical condition, particularly his 
injuries and resulting status from his motorcycle accidents.  
He did not address any psychiatric issue.

The examiner asked the Veteran if he had a history of PTSD, 
as reported in the referral information.  He said it was from 
his military service.  He said he served from 1974 to 1976 
and that his paperwork shows he was in Germany.  He said he 
was in Cambodia as a sniper.  He said he thought "all that 
stuff" was buried until after his last wreck.  He reported 
having flashbacks.  The Veteran said he had had a few therapy 
sessions with VA and had attended alcoholics' anonymous 
meetings.  He said he was never diagnosed with PTSD.  

The Veteran said he served with the 82nd Airborne Division 
and received an honorable discharge.  He said that he saw 
combat but told the examiner "according to them I didn't."  
He said that he got out of the military six months early but 
did not know why.  

The examiner said that, although the Veteran was alleging 
PTSD, his reported symptoms of flashbacks from the military 
were somewhat unusual given that he had no prior diagnosis of 
stress and had completed many years of productive employment.  
The examiner said, overall, the Veteran presented as an angry 
person, complaining of life's unfairness and finding others 
to be inadequately supportive and/or sympathetic.  She noted 
that the Veteran was prescribed benzodiazepines and narcotics 
and both of these medications have the potential to induce 
irritability and mood lability when used long term.  She 
provided the following Axis I diagnoses of dysthymic 
disorder, anxiety disorder, NOS, nicotine dependence, and 
history of alcohol dependence, sustained remission.  There 
was no diagnosis on Axis II.  

The RO re-adjudicated the Veteran's claim in June 2009.  The 
denial of the claim was continued and the Veteran was issued 
a supplemental statement of the case (SSOC).

II.  Analysis

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2009).  In addition, 
certain chronic diseases, including psychoses, may be 
presumed to have been incurred during service if the disorder 
becomes manifest to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009).  Service 
connection may be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the United States Court of Appeals for Veterans Claims 
(Court), lay observation is competent.  

Continuity of symptomatology may be established if a claimant 
can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Savage v. Gober, 10 Vet. 
App. 488 (1997).

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor, and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2009).  

The Veteran served on active duty from June 1974 to July 
1976.  He enlisted and was not inducted.  He received 
training as a motor transport operator for 7 weeks in 1974.  
He did not serve in combat.  He did not receive training as a 
sniper.  The only overseas assignment he had was in Germany.  
His STRs confirm his assignment there after his prior 
assignments in the U.S.  

The Veteran told a VA examiner in July 2005 that he had 10 
years of service with the National Guard.  The Veteran has 
never reported any additional military service on the VA 
claims he submitted in 1988 or 2005 despite the forms calling 
for such information to be reported.  Moreover, he submitted 
a number VA forms related to his obtaining education benefits 
from 1976 to 1980.  At no time did he report any additional 
military service to VA despite those forms also asking for 
such information.  Finally, the Veteran has not reported such 
service in conjunction with his current claim.  In light of 
the evidence of record, the Veteran's failure to previously 
report such service, and his failure to report such service 
at this time, the Board finds that his statement to the 
examiner regarding National Guard service was not, and is not 
credible.  In light of that determination, the Board has no 
obligation to seek any additional military records in that 
regard.

The Board notes that the Veteran has never made allegations 
of combat service to VA in the context of a disability 
compensation or pension claim.  As noted in the Introduction, 
he did not directly seek service connection for PTSD but the 
issue was raised by a review of the medical evidence of 
record.  His reports of combat service have come by way of 
his evaluations by mental health professionals, both VA and 
SSA.  Unfortunately, those mental health professionals did 
not have access to his actual military records to challenge 
the Veteran on his alleged combat service.  Despite those 
mental health professionals not having access to the 
Veteran's military records, he still has not received a 
diagnosis of PTSD.  In fact, VA psychological testing showed 
him to have exaggerated his claims of such service and 
claimed symptoms of PTSD.  He was diagnosed as a malingerer 
in that regard.  The SSA examiner did not find his claimed 
stressors to support a diagnosis of PTSD in light of other 
evidence of record.  This was even with her having given 
consideration to the Veteran's statements of combat service.  

The Board has carefully reviewed the evidence of record and 
finds the Veteran to be manifestly not credible in regard to 
his statements of combat service.  He did not receive sniper 
training; he did not serve in Cambodia.  He was not court-
martialed for disobeying an order to kill a family and then 
reassigned to Germany.  As stated, he never made these 
statements to rating personnel, only mental health 
professionals without access to his military records.  The 
available military records refute his statements.  

In order for service connection to be granted for a claimed 
disability, there must be evidence of the current existence 
of such claimed disability.  See Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992).  Therefore, the Board concludes 
that, without any current clinical evidence of a diagnosis of 
PTSD at any time during the pendency of the appeal, service 
connection must be denied.  See Brammer v. Derwinski, 3 Vet. 
App. 223 (1992) (current disability is a prerequisite to an 
award of service connection).  

As to the claim of service connection for an acquired 
psychiatric disorder, the Veteran's STRs are negative for any 
evidence of a psychiatric disorder during service.  He 
received a specific mental status evaluation as part of his 
discharge processing in June 1976.  No disorder was found on 
that evaluation and the Veteran was even determined to meet 
mental health standards for retention.

The first post-service evidence of any psychiatric disorder 
comes by way of VA records reflecting treatment for 
depression and anxiety in 2002, some 26 years after service.  
Later VA records, through 2008, do not relate any diagnosed 
psychiatric disorder to the Veteran's military service.  The 
VA psychiatric screening and evaluation from July 2006 to 
September 2006 noted only a 10 year history of symptoms being 
reported from the Veteran.  Despite a thorough review and 
evaluation of the Veteran's mental health status, no 
diagnosis was related to his military service.  

The Board notes that lay evidence in the form of statements 
or testimony of the Veteran is competent to establish 
evidence of symptomatology where symptoms are capable of lay 
observation.  See Charles v. Principi, 16 Vet. App. 370, 374 
(2002); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Also 
the absence of contemporaneous treatment records is not 
dispositive.  See Buchanan v. Nicholson, 451 F.3d. 1331 (Fed. 
Cir. 2006).  

The Veteran has not presented a specific argument, or theory, 
for why he believes he has a psychiatric disorder that is 
related to service.  He noted on his claim that he had been 
diagnosed with depression and anxiety and that the disorders 
were caused by service.  His claim, NOD, and appeal have 
failed to provide any basis for why service connection is 
warranted.  See Skoczen v. Shinseki, 564 F.3d 1319, 1323 
(Fed. Cir. 2009) (the support requirement of (38 U.S.C.A. §) 
section 5107(a) obligates the claimant to provide some 
evidentiary basis for his or her benefits claim.); see also 
Acciola v. Peake, 22 Vet. App. 320, 326 (2008) (stating that 
a sympathetic reading "can fill in details where [a] theory 
is not fully fleshed out, but it cannot supply a theory that 
is absent.")

The Veteran has told VA mental health professionals that he 
believed he had anxiety and anger from service.  However, he 
also told the same professionals that he had symptoms for 10 
years.  There is no psychiatric disorder "noted" in service 
that would support consideration of a continuity of 
symptomatology. 

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
service connection for an acquired psychiatric disorder, to 
include PTSD.  Therefore, the claim for service connection is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2009).

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp 2009)), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2009), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

The VCAA notice requirements apply to all five elements of a 
service connection claim.  These are: (1) veteran status; (2) 
existence of a disability; (3) a connection between a 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran submitted his claim in May 2007.  He did not 
submit any evidence with his claim and did not identify any 
evidence he wanted the RO to obtain on his behalf.

The RO wrote to him in August 2007.  The Veteran was advised 
of the evidence required to substantiate his claim for 
service connection.  He was further advised of the 
information required from him to enable VA to obtain evidence 
on his behalf, the assistance that VA would provide to obtain 
evidence on his behalf, and that he should submit such 
evidence or provide VA with the information necessary for VA 
to obtain such evidence on his behalf.  The RO informed the 
Veteran on the types of evidence he could submit that would 
support his claim for service connection.  He was asked to 
submit any medical evidence that he had.  The letter included 
the notice elements required by Dingess for how VA determines 
disability ratings and effective dates.

The Veteran responded that he "nothing to add" to his claim 
in September 2007.

The RO denied his claim for service connection in October 
2007.  He submitted his statement that he no additional 
information or evidence in December 2007.  The RO issued the 
Veteran a SOC in September 2008.  The Veteran perfected his 
appeal that same month.  

The Veteran has not disputed the contents of the VCAA notice 
in this case.  He was afforded a meaningful opportunity to 
participate in the development of his claim.  He was provided 
the necessary information on how to substantiate his claim 
for service connection and given examples of the types of 
evidence that would be beneficial in that endeavor.  He was 
asked to submit evidence or identify evidence that the RO 
could obtain on his behalf.  He did not submit evidence and 
he did not identify any additional evidence.  He responded 
that he had nothing further to submit.  Thus, the Board is 
satisfied that the duty to notify requirements under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were 
satisfied.  

The Board notes that the August 2007 notice letter did not 
specifically address the elements to substantiate a claim for 
service connection for PTSD.  However, the Veteran was not 
prejudiced in this regard.  As noted he did not submit any 
evidence in support of his claim.  Moreover, he did not 
identify any additional medical evidence that could be 
obtained on his behalf.  The PTSD issue was raised based on 
VA and SSA medical reports.  No diagnosis of PTSD was 
provided at any time.

The Board also finds that VA has adequately fulfilled its 
obligation to assist the Veteran in obtaining the evidence 
necessary to substantiate his claims.  All available evidence 
pertaining to the Veteran's claim has been obtained.  His 
STRs were obtained and associated with the claims folder.  VA 
records were also identified by the RO and obtained.  The SSA 
records were also obtained and associated with the claims 
folder.

The Board has considered whether a VA examination was 
required in this case under the duty to assist provisions 
codified at 38 U.S.C.A. § 5103A(d) and by regulation found at 
38 C.F.R. § 3.159(c)(4).  See McLendon v. Nicholson, 20 Vet. 
App. 79, 81 (2006).  The duty to assist under 38 U.S.C.A. § 
5103A(d) and 38 C.F.R. § 3.159(c)(4) is triggered when it is 
necessary to obtain an examination to make a decision in the 
case.  Factors to consider whether an examination is 
necessary include whether there is evidence of a current 
disability, and whether there is evidence that the disability 
may be associated with the veteran's military service but 
there is not sufficient medical evidence to make a decision 
on the claim.  Id.  

The evidence of record is such that the duty to obtain a 
medical examination is not triggered in this case.  The 
Veteran said he was diagnosed with a psychiatric disorder at 
a VAMC and that the disorders were caused by service.  He has 
not provided evidence to show that he had a psychiatric 
disorder in service.  The STRs are negative for any 
indication of such.  The first medical evidence of a 
psychiatric disorder is approximately 26 years after service.  
Further, none of the medical evidence of record has related 
any currently diagnosed psychiatric disorder to the Veteran's 
military service.  Thus, there is no requirement to obtain a 
VA medical examination in this case.  See McLendon, 20 Vet. 
App. at 85-86; see also Wells v. Principi, 326 F.3d 1381 
(Fed. Cir. 2003) (a veteran is required to show some causal 
connection between his disability and his military service).  
The Board finds that VA has complied, to the extent required, 
with the duty- to-assist requirements found at 38 U.S.C.A. § 
5103A and 38 C.F.R. § 3.159(c)-(e).


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder, to include PTSD, is denied.



____________________________________________
MARK F. HALSEY 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


